DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18, 21, 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ackeret, US Patent 4691546 in view of Jang Seok Hun, KR 20150118288 A.
Regarding claim 16, Ackeret teaches a container for storing a stack of pictures. The container comprising a frame element 100 having a viewer's side (See top of container, figure 1), a rear side (Figure 2 shows inverted container, upper panel in figure 2 is the rear of the container (frame element), the lower panel or window 102 is the viewer’s side)) facing away from the viewer’s side and mutually opposite lateral outer and inner surfaces, the frame element 100 surrounding a frame opening 102 for visibly displaying an exhibit to be presented from the viewer's side during use, the frame element 100 having a recess (interior of container (frame element), not labeled) leading from the lateral outer surface to the inner surface and opening into the frame opening 
a drawer 104 having a receptacle 115 displaceably mounted in the recess for positioning the exhibit, the drawer 104 being displaceable between an insertion position in which the exhibit is visible in the frame opening and a removal position in which the receptacle of the drawer is situated outside the frame element for removal of the exhibit from the receptacle.

[AltContent: textbox (Edge strip 110 of receptacle of the drawer)]
[AltContent: textbox (1st transverse side)]
[AltContent: textbox (Rear of frame element)][AltContent: arrow][AltContent: textbox (Frame element)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Window 102 within frame opening)]
[AltContent: arrow][AltContent: textbox (Rear or bottom wall 108 of receptacle)][AltContent: arrow][AltContent: textbox (2nd transverse side)][AltContent: arrow][AltContent: textbox (Recess)][AltContent: textbox (Drawer 104)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    383
    757
    media_image1.png
    Greyscale




[AltContent: textbox (Rear of frame element; Rear wall)][AltContent: arrow][AltContent: textbox (Viewer’s side)][AltContent: arrow]
    PNG
    media_image2.png
    166
    447
    media_image2.png
    Greyscale



the frame element 100 having a first transverse side portion on a first side and a second transverse side portion on an opposite side (See annotated figure 1), the first and second transverse side portions being respectively oriented transversely relative to the recess in which the drawer is mounted; 
the frame element 100 having a rectangular basic shape as seen from the viewer's side and two mutually parallel longitudinal side portions each having one end being interconnected by the first transverse side portion and another end being interconnected by the second transverse side portion of the frame element; 
a closed rear wall (See annotated figure 1) 108 supported by the frame element 100 on the rear side; 
the receptacle 115 having longitudinal and transverse sides being surrounded by edge strips 106 and 110 and having a rear side being closed by a bottom 108; 
one of the edge strips 106 having an outer surface associated with the recess and oriented flush with the outer surface of the frame element 100 surrounding the recess when the drawer 104 is in the insertion position;

Jang Seok Hun teaches a picture frame comprising a frame element 10 having a viewer's side (Figures 1-2), a rear side 12 facing away from the viewer’s side and mutually opposite lateral outer and inner surfaces, the frame element 10 surrounding a frame opening (not labeled) for visibly displaying an exhibit to be presented from the viewer's side during use, the frame element 10 having a recess 11 leading from the lateral outer surface to the inner surface and opening into the frame opening for insertion of the exhibit into the frame opening and for removal of the exhibit from the frame opening; and 
[AltContent: arrow][AltContent: textbox (Slot of recess)][AltContent: arrow][AltContent: textbox (Slop of recess)]
    PNG
    media_image3.png
    420
    314
    media_image3.png
    Greyscale


the frame element 10 having a first transverse side portion 10a on a first side and a second transverse side portion 10b on an opposite side (See figure 1), the first and second transverse side portions being respectively oriented transversely relative to the recess 11 in which the drawer 20 is mounted; 
[AltContent: arrow][AltContent: textbox (Edge strip associate with recess)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Edge strips)][AltContent: arrow][AltContent: textbox (Receptacle)]
    PNG
    media_image4.png
    517
    599
    media_image4.png
    Greyscale


a closed rear wall 12 supported by the frame element 10 on the rear side; 
the receptacle 23 having longitudinal and transverse sides being surrounded by edge strips  and having a rear side being closed by a bottom  12; 
one of the edge strips 21 having an outer surface associated with the recess 11 and oriented flush with the outer surface of the frame element 10a-10c surrounding the recess 11 when the drawer 20 is in the insertion position;
the recess 11 having lateral boundaries with run-on slopes providing the recess with a shape narrowing in a funnel-shaped manner in a direction of the frame opening from the outer surface of the frame element at least over part of a depth of the recess.
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the container for storing picture taught by Ackeret with a square basic shape as taught by Jang Seok Hun as a matter design choice or to provide a means to display a square picture since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) In addition, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the container for storing picture taught by Ackeret recess having lateral boundaries with run-on slopes providing a funnel-shaped recess in a 
Regarding claim 17, Ackeret teaches the receptacle 115 of the drawer 104 is configured for depositing an exhibit being an individual sheet or an individual piece of paper on which an artistic illustration, a drawing, an etching, a print or a photo is reproduced. (Column 2, lines 42-27).
	Regarding claim 18, since the stack is not positively claimed. The container taught by Ackeret can be configured for depositing a stack of two or more exhibits since the ability to retain two or more exhibit depends on the thickness of the (non-claimed) exhibits.
Regarding claim 21, Ackeret teaches the frame element 100 has an inner side, and a sliding guide for the drawer 104 is provided on the inner side.
Regarding claim 31, Ackeret teaches the frame element 100 has an inner side and a sliding guide provided on the inner side for the drawer 104, the sliding guide being a guide groove provided on at least one of the transverse side portions.
Regarding claim 32, Ackeret teaches an inner side of the edge strip associated with a respective sliding guide and facing the receptacle of the drawer is oriented flush with an inner side of the respectively assigned transverse side portions.
Regarding claim 33, Ackeret teaches a receptacle provided at an inner side of a portion of the frame element 100 and opposite to an aperture of the recess, the drawer 104 having an edge region assigned to the receptacle in the insertion position.

Regarding claim 35, Ackeret teaches a depth of the receptacle provided in a side portion of the frame element 100 and disposed opposite to the recess is equal to a thickness of the edge strip associated with the receptacle.
Regarding claim 36, Ackeret teaches a transparent pane 102 filling the frame opening and being held on the frame element for shielding an individual sheet being visible to a viewer in the frame opening relative to the viewer during use. 
Response to Arguments
Applicant’s arguments with respect to claims 16-18 and 21have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US Patents are cited to show display device with slide out tray-like members: 424820 and 4241529.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631